DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 11-14 recites “wherein the support body of each of the first applicator member comprises a plurality of longitudinal projecting strips and the second applicator member comprises a plurality of longitudinal strips”.  It is suggested to rephrase the aforementioned portion of lines 11-14 as follows: “wherein the support body support body of the second applicator member comprises a plurality of longitudinal strips”.  
Claim 1 is objected to because of the following informalities: line 19 recites “the each of the plurality of longitudinal projecting strips”.  It is suggested to rephrase the aforementioned portion of line 19 as follows: “.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-16 recites “includes an outer surface facing away from a central longitudinal axis of the applicator head; wherein a plurality of application elements extends out from the outer surface of the support body”.  It is unclear what distinction is being made between the support body and the plurality of longitudinal strips, since according to the figures of Applicant’s specification, the plurality of longitudinal strips appear to be the feature of the invention that contains the plurality of application elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US4446880) in view of Pires et al. (US2010/0212682) and Crapet et al. (US2018/0000228).
Regarding claims 1 and 11, Gueret discloses an adjustable applicator (Figures 1-5) comprising: an applicator head (distal portion of application, best shown in Figures 1-2) comprising at least two applicator members (11 and portion of 5 between 10 and distal end of 1); wherein the at least two applicator members comprise a first applicator member (portion of 5 between 10 and distal end of 1) and a second applicator member (11); wherein the first applicator member has a first proximal end (portion of 5 just below lowest portion of 1, with respect to orientation defined in Figures 1 and 2) and a first distal end (10) and the second applicator member has a second proximal end (14 nearest 1) and a second distal end (14 nearest 10); wherein each of the first applicator member and the second applicator member comprises a support body (cylindrical outer surface of 5, and 13); wherein the support body of each of the first applicator member and the second applicator member includes an outer surface (exterior surface of 5, and exterior surface of 13) facing away from a central longitudinal axis (axis passing through the center of first applicator member, 5, along the length of the applicator) of the applicator head; wherein the support body of the second applicator member comprises a plurality of longitudinal projecting strips (13, best shown in Figure 3, wherein the second applicator is shown in a compressed state and a plurality of projecting strips are separated from each other); wherein a plurality of application elements, selected from a group of bristles (second applicator member comprises bristles, 15), extends out from the outer surface of the support body of the second applicator member (best shown in Figures 1-3); wherein the 
Gueret does not disclose that the first applicator member comprises a plurality of longitudinal projecting strips, or application elements consisting of bristles, and therefore does not disclose that each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator member, between two longitudinal strips of the plurality of longitudinal strips or that in the second configuration of the second applicator member a protrusion of a longitudinal strip extends into the slot 
Pires et al. discloses a similar adjustable applicator (110) comprising two application members (175, 180) wherein a first application member (180) is housed within a hollow space of a second application member (175) and both application members comprise bristles (195, 200) mounted on longitudinal strips, wherein each longitudinal strip/row of application elements of the first applicator member is situated in the space/slot between the longitudinal strip/row of application elements of a second applicator member, demonstrating that providing an adjustable applicator, having one applicator member housed within a second applicator member, each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator member, between two longitudinal strips of the plurality of longitudinal strips is well-known in the art and that such a configuration provides the advantage of increasing the density of the bristles to retain variable quantities of a cosmetic product.  Refer to Figures 1-8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gueret’s adjustable applicator such that the first applicator member comprises bristles disposed on longitudinal strips, alternating between longitudinal strips of bristles of the second applicator member, as taught by Pires et al., such that each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator 
The combination of Gueret and Pires does not disclose that the second applicator member comprises a protrusion of a longitudinal strip and therefore does not disclose that the protrusion extends into the slot when the first applicator member is displaced axially toward a proximal end of the adjustable applicator; however the combination does disclose that the applicator may comprise a protrusion in the form of a wedge to aid in the separation of the first and second applicator when using the applicator in the radially extended position (refer to Gueret, Column 2, lines 67-68), acknowledging that providing protrusions is well-known in the art.  
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) that extends into an adjacent slot.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Gueret and Pires such that a longitudinal strip comprises a protrusion and the protrusion extends into the slot, as taught by Crapet, since the combination of Gueret and Pires discloses that a 

    PNG
    media_image1.png
    591
    887
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 1, as applied above.  Gueret further discloses wherein in the second configuration, an overall height of the applicator head is reduced.  Refer to Figure 2, and additionally, column 2, lines 1-4.
Regarding claim 3, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 1, as applied above.  Gueret further discloses the wherein the second maximum diameter is located at approximately midway along the applicator head.  Refer to Figure 2. 
Regarding claim 4, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 3, as applied above.  Gueret further discloses wherein a 
Regarding claim 5, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 4, as applied above. Gueret further discloses wherein when the proximal end of the first applicator member is moved axially towards a proximal end of the adjustable applicator, the distal ends of the first applicator member and the second applicator member are axially displaced towards the proximal of the adjustable applicator, but the proximal end of the second applicator member is fixed and does not displace axially, which results in radial deformation of the second applicator member (Column 2, lines 16-20 and Figures 1-2).
Regarding claim 6, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 5, as applied above.  Per the modification of claim 5, the first application member of Pires et al., having an elongated body with longitudinal projecting strips of bristles, housed in the hollow interior of the second application member, also comprising longitudinal projecting strips, was incorporated into Gueret’s adjustable applicator such that the first application member is housed in the hollow interior of the second application member.  Both the first and second application members provide a space between adjacent projecting strips, thus the combination provides a first and second applicator member, comprising elongated bodies, and at least two longitudinal projecting strips, having a plurality of application elements on an outer surface; the second applicator member having a tubular body.  
Regarding claims 7 and 8, the combination of Gueret, Pires and Crapet discloses the adjustable applicator of claim 6, as applied above.  Per the modification addressed in claim 6, the configuration of Pires’ first applicator member was incorporated into the applicator of Gueret such that the strips of the first applicator member are disposed between the strips of the second applicator member, thus the combination provides the projecting strips of the first applicator member having a shape corresponding to the slots of the second applicator member and thus, the surface forms a smooth and contiguous outer surface of the applicator head.
Regarding claim 9, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 8, as applied above.  Gueret further discloses wherein in the second configuration (Figure 2), one of the at least two longitudinal strips (13) of the second applicator member is deformed radially outward to separate from the at least two longitudinal projecting strips of the first applicator member so as to form a non-contiguous outer surface of the applicator head.  Refer to Figure 2.
Regarding claim 10, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the first applicator member of Pires et al. was incorporated into the applicator of Gueret such that the longitudinal rows of bristles of the first applicator member are disposed between the longitudinal rows of bristles of the second applicator member.  Thus the combination provides the first and second applicator member being arranged to expose the plurality of application elements of each of the first applicator member and the second member in an alternate fashion.  
Regarding claim 12, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 1, as applied above.  Gueret further discloses wherein the adjustable applicator comprises an actuator (6), a cap (2), a hollow stem (1), a moveable member (per applicant’s specification, the moveable member is a component of the actuator, thus the actuator taught by Gueret provides moveable members within its actuator in the form of slots, 7, such that the slots are moveable when the actuator is rotated and then are engaged with ribs, 8, such that the position of the applicator can be locked into place), and an inner rod (portion of 5 interior to 1, in the position defined by Figure 1) and the application head (11).
Regarding claim 13, the combination of Gueret, Pires, and Crapet discloses the applicator of claim 12, as applied above, wherein the proximal end of the first applicator member is connected to the distal end of the inner rod (refer to annotated Figure 1, below), whereas the proximal end of the second applicator member is fixed to a distal end of the hollow stem and wherein actuation of the actuator causes axial displacement of the movable member, the inner rod and the first applicator member (Column 2, lines 9-16; Column 3, lines 36-43).

    PNG
    media_image2.png
    540
    355
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 13, as applied above. Gueret further discloses wherein the actuator is rotatable in a first direction (clockwise) and a second direction (counter-clockwise) reverse to the first direction to bring the applicator head to the second configuration and the first configuration respectively (Column 3, lines 43-47 and Column 4, lines 17-22).
Regarding claims 19 and 20, Gueret discloses an adjustable applicator (Figures 1-5) comprising: an applicator head (Figure 3) comprising at least two applicator members (11 and portion of 5 between 10 and distal end of 1); wherein the at least two applicator members comprise a first applicator member (portion of 5 between 10 and distal end of 1) and a second applicator member (11); arranged along a central longitudinal axis (axis passing through the length of the application from a proximal end to a distal end); wherein each of the first applicator member and the second applicator member has a proximal end (portion of 5 just below lowest portion of 1, with respect to orientation defined in Figures 1 and 2; and 14 nearest 1) and a distal end (10, and 14 nearest 10); wherein 
Pires et al. discloses a similar adjustable applicator (110) comprising two application members (175, 180) wherein a first application member (180) is housed within a hollow space of a second application member (175) and both application members comprise bristles (195, 200) mounted on longitudinal strips, wherein each row of application elements of the first applicator member is situated in the space between the rows of application elements of a second applicator member, demonstrating that providing an adjustable applicator, having one applicator member housed within a second applicator member, wherein both applicator members have bristles along their length is well-known in the art and that such a configuration provides the advantage of increasing the density of the bristles to retain variable quantities of a cosmetic product.  Refer to Figures 1-8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gueret’s adjustable applicator such that at least two longitudinal projecting strips, wherein at least one of the at least two longitudinal projecting strips of the first application member has at least one row of application elements, wherein the at least two longitudinal projecting strips of the first applicator member have a shape corresponding to the slots of the second applicator member, as taught by Pires et al., since Gueret recognizes that the first applicator member can be modified and since Pires et al. demonstrates that such a configuration is well-known in the art; additionally such a modification provides the advantage of increasing the versatility of the applicator by providing a second arrangement of bristles 
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) that extends into an adjacent slot.  Crapet further discloses that the applicator may comprise alternating rows of first and second applicator members (refer to Paragraph [0054]), wherein each of the second applicator members has a protrusion (refer to Paragraph [0057]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Gueret and Pires such that at least two longitudinal strips comprises a protrusion and the protrusions extend into the slot, as claimed, as taught by Crapet, since the combination of Gueret and Pires discloses that a protrusion can be used to separate the first and second applicator member and since Crapet demonstrates that such a configuration is well-known in the art.

    PNG
    media_image1.png
    591
    887
    media_image1.png
    Greyscale

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al. (US2010/0212682) in view of Crapet et al. (US2018/0000228) and Gueret (US4446880).
Regarding claim 15, Pires et al. discloses an adjustable applicator (110) comprising: an applicator head comprising at least two applicator members (175, 180); wherein the at least two applicator members comprise a first applicator member (180) and a second applicator member (175); wherein the applicator head is capable of assuming at least a first configuration (Figure 5a and refer to Paragraph [0017]) and a second configuration (Figure 5b and refer to Paragraph [0017]); wherein each of the first applicator member and the second applicator member has a proximal end (190, 185) and a distal end (end of each application member opposite the proximal end); wherein each of the first applicator member and the second applicator member comprises a support body (205, 
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) on each strip thereof that extends into an adjacent slot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pires’ applicator such that each of the longitudinal strips comprise at least one protrusion that projects in the slot adjacent the protrusion, as taught by Crapet, since such a modification allows the mating parts to fit together more efficiently.  The combination of Pires and Crapet does not disclose that when a compression stress is exerted on the second applicator member when the first applicator member is displaced axially towards the proximal end of the adjustable applicator, a mechanical interference between the first and second applicator member is generated.  Rather, the applicator of the combination of Pires and Crapet provides a rotational displacement between the first and second applicator members.  The combination of Pires and Crapet’s adjustable applicator provides an adjustment between a first and second position wherein the position of one of the applicator members is displaced, in a longitudinal direction via a central rod, while the other 
Regarding claim 16, the combination of Pires, Crapet, and Gueret discloses the adjustable applicator of claim 15, as applied above.  Per the modification addressed in claim 15, the radial deformation of Gueret was incorporated into the applicator of the combination of Pires and Crapet such that the applicator head is capable of assuming at least a first configuration and a second configuration, wherein the first configuration corresponds to a radially retracted position (see Gueret Figure 1) of the applicator head and the second configuration corresponds to a radially extended position (see Gueret, Figure 2) of the applicator head; and wherein in the second configuration, the at least two longitudinal strips of the second applicator member are deformed radially (best shown in Gueret, Figure 2).  
Regarding claims 17 and 18, the combination of Pires, Crapet and Gueret disclose the applicator of claim 16, as applied above.  Per the modification addressed in claim 15, the protrusions of Crapet were incorporated into the longitudinal strips of Pires.  Crapet’s protrusions are located at each end of the longitudinal strip, thus, the protrusions will be located below a proximal end of one of the at least two projecting strips of the first applicator member and will be lateral/next to the strips of the first applicator member.  Thus, the combination provides the adjustable applicator of claim 16, wherein in the first configuration, the at least one protrusion is located below a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799